        Case 6:20-cv-00541-ADA Document 44-1 Filed 02/05/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                    §      CIVIL ACTION 6:20-cv-00541-ADA
 BRAZOS LICENSING AND                           §      CIVIL ACTION 6:20-cv-00544-ADA
 DEVELOPMENT,                                   §
           Plaintiff,                           §
                                                §
 v.                                             §
                                                §
 HUAWEI TECHNOLOGIES USA                        §
 INC. ET AL.,                                   §
              Defendant.                        §


                          DECLARATION OF BRETT MANGRUM

       My name is Brett Mangrum. I am over the age of 21 and am competent to make this

declaration. The facts stated herein are within my personal knowledge and are true and correct. I

am an attorney licensed to practice law in the State of Texas. I am with Etheridge Law Group in

Southlake, Texas.

       1.      Attached as Exhibit A is a true and correct copy of a petition for inter partes review,

dated Nov. 30, 2020, filed by Huawei in Huawei Technologies Co., Ltd. v. WSOU Investments LLC

d/b/a Brazos Licensing and Development, Case No. IPR2021-00229.

       2.      Attached as Exhibit B is a true and correct copy of Exhibit 1003 (declaration of Mr.

Peter Rysavy) attached to the petition identified in paragraph 1, supra.

       3.      Attached as Exhibit C is a true and correct copy of the specification 3GPP TS 36.321

v.8.2.0 (2008 May), as retrieved online at:

https://www.3gpp.org/ftp/Specs/archive/36_series/36.321/36321-820.zip.
        Case 6:20-cv-00541-ADA Document 44-1 Filed 02/05/21 Page 2 of 2




       4.      Attached as Exhibit D is a true and correct copy of TSG-RAN Working Group 1

meeting #14, as retrieved online at:

ftp://www.3gpp.org/tsg_ran/WG1_RL1/TSGR1_14/Docs/PDFs/R1-00-0869.pdf.

       5.      Attached as Exhibit E is a true and correct copy of Huawei’s Invalidity Contentions

dated Dec. 7, 2020, as served in the above-captioned matters.

       6.      Attached as Exhibit F is a true and correct copy of a petition for inter partes review,

dated Nov. 30, 2020, filed by Huawei in Huawei Technologies Co., Ltd. v. WSOU Investments LLC

d/b/a Brazos Licensing and Development, Case No. IPR2021-00227.




       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and executed on February 5, 2021.



                                              /s/ Brett A. Mangrum
                                              Brett A. Mangrum
